Citation Nr: 0205593	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  02-04 192	)	DATE
	)
	)



THE ISSUE

Whether an April 1983 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
denying a rating in excess of 10 percent for anxiety 
reaction.  



REPRESENTATION

Moving party represented by:  Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty from September 1975 to September 
1977.

In an April 1983 decision, the Board denied an increased 
rating in excess of 10 percent for the veteran's service-
connected anxiety reaction.  

In a statement received by the RO in September 1997, the 
veteran asserted that prior rating decisions of the 
Montgomery, Alabama, regional office (RO) which awarded and 
then continued a rating of 10 percent for his service-
connected neuropsychiatric disorder were clearly and 
unmistakably erroneous.  One such rating decision, dated in 
February 1982, was affirmed by the Board of Veterans' Appeals 
(Board).  When a determination of the agency of original 
jurisdiction is affirmed by the Board, such determination is 
subsumed by the final appellate decision.  38 C.F.R. § 
20.1104.  Therefore, the RO's decision is not reviewable for 
clear and unmistakable error (CUE) because it merges with the 
Board decision and ceased to have any independent effect once 
the Board renders a final decision.  See Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995); VAOPGCPREC 14-95, 60 Fed. Reg. 43185 (1995).

On November 21, 1997, Public Law 105-111 (codified at 38 
U.S.C.A. §§ 5109A and 7111) was enacted to permit revisions 
of Board decisions on the basis of CUE.  38 U.S.C.A. § 
7111(a).  Review to determine whether CUE exists in a final 
Board decision may be initiated by the Board, on its own 
motion, or by a party to the decision.  38 C.F.R. § 20.1400.  
Such motions are subject to filing and pleading rules. 38 
C.F.R. § 20.1404.

In order to afford the veteran the opportunity to properly 
file a motion for review of a prior Board decision based on 
CUE, the Board sent a letter dated in November 2000 to him 
requesting that he clarify the decision of the Board, if any, 
the he wished to have considered.  Thereafter, in 
correspondence received in January 2002, the veteran 
specified that he was raising CUE in the April 1983 Board 
decision.  His motion for review of this prior Board decision 
based on CUE met the pleading requirements and is addressed 
in this decision.  However, the veteran's claim that rating 
decisions prior to the February 1982 rating decision were 
clearly and unmistakably erroneous has not been adjudicated 
by the RO.  That claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an April 1983 rating decision, the Board denied a 
rating in excess of 10 percent for anxiety reaction.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the April 1983.


CONCLUSION OF LAW

The April 1983 decision in which the Board denied a rating in 
excess of 10 percent for anxiety reaction was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. § 20.1403 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2001, the United States Court of Appeals for Veterans 
Claims ("the Court") issued an order vacating the Board's 
December 1999 decision for further proceedings in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  
However, the Board must point out at this juncture that the 
Court has determined that VCAA has no applicability to this 
case.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (VCAA not applicable to CUE).  


Background

The veteran had active duty from September 1975 to September 
1977.

The service medical records are on file.

In October 1977, the veteran applied for VA benefits.  In his 
application, he stated that he had a bad nervous condition.  
In conjunction with his claim, he was afforded a VA 
psychiatric examination in October 1977.  The diagnosis was 
anxiety neurosis with depression and there might be a carry-
over from the self-induced drug episodes.  

In a November 1977 rating decision, service connection was 
granted for anxiety neurosis with depression.  This 
disability was assigned a 10 percent rating under Diagnostic 
Code 9400, effective September 23, 1977.  The effective date 
assigned was the day after his release from active duty.  

In November 1978, a medical report was received from Shelby 
G. Bruton, M.D.  Dr. Bruton stated that he treated the 
veteran that month.  The physician noted that it was 
difficult to determine the veteran's prognosis, but it was 
probably at least fair with psychotherapy and medication.  In 
a November 1978 rating decision, the prior 10 percent rating 
for anxiety neurosis with depression was confirmed and 
continued.  

A VA Form 10-7132 was received which showed that the veteran 
had been hospitalized from June 14, 1980 to July 4, 1980 for 
anxiety with depression.  The actual hospitalization report 
showed that he was hospitalized until July 7, 1980.  
Psychological testing revealed slight cortical dysfunction 
consistent with his past use of "PCP."  Upon discharge, he 
was considered to be competent and able to resume his 
rehospitalization activities.  Based on the hospitalization, 
the veteran was assigned a temporary total rating.  
Thereafter, the veteran was hospitalized for another week in 
July 1980.  The hospitalization report showed that 
psychological testing was consistent with substance abuse.  

In an August 1980 rating decision, the veteran's 10 percent 
disability rating for anxiety neurosis with depression was 
confirmed and continued.  

In October 1980, the veteran was hospitalized for anxiety 
neurosis with depression.  In a November 1980 rating 
decision, the veteran was assigned a temporary total rating 
from October 3, 1980.  

In 1981, a VA hospital summary was received showing 
hospitalization from October 3, 1980 to March 1981.  During 
that hospitalization, the veteran was diagnosed as having 
schizophrenia, chronic, undifferentiated type.  A follow-up 
letter from a VA staff physician which stated that the 
veteran had been diagnosed as having anxiety reaction with 
depressive features manifested by anxiety, depression, 
suicidal thoughts, hallucinations, and a generalized 
inability to adjust to the role of wage earner or student.  
With continued observation, it was this physician's opinion 
that the final diagnosis was schizophrenia, chronic, 
undifferentiated type, which he believed was a maturation of 
the veteran's service-connected anxiety neurosis with 
depression.  

In an August 1981 rating decision, a temporary total rating 
based on hospitalization from October 3, 1980 to April 1, 
1981 was assigned.  Thereafter, the prior 10 percent rating 
was reinstated for anxiety neurosis with depression.

In an October 1981 rating decision, it was noted that the 
veteran had been hospitalized since September 6, 1981, for 
anxiety neurosis with depression, therefore, the RO assigned 
a temporary total rating from that date.  

In January 1982, a VA hospital summary for the period of 
September 6, 1981 to January 4, 1982 was received which 
showed hospitalization for anxiety reaction and passive-
aggressive personality.  Upon discharge, it was noted that he 
was competent for VA purposes and able to be gainfully 
employed.  

In a February 1982 rating decision, the veteran was assigned 
a temporary total rating from September 6, 1981 to January 
31, 1982.  Thereafter, the prior 10 percent rating was 
reinstated.  The veteran disagreed with the reassignment of 
the 10 percent rating for his anxiety neurosis with 
depression and perfected that appeal to the Board.  In 
September 1982, the Board remanded this case to the RO in 
order to clarify the veteran's current diagnosis and level of 
severity of any psychiatric disorder present.  It was noted 
that past records had reflected diagnosis of schizophrenia, 
chronic, undifferentiated type; anxiety disorder; and 
personality disorder. 

In October 1982, the veteran was afforded a VA psychiatric 
examination.  The veteran's past history was reviewed.  
Mental status examination revealed that the veteran's 
attitude was one of chronic frustration, that he could not 
take stress, and that he had been married for two weeks and 
then kicked his wife out of bed.  He expressed that he could 
not get along with anybody and that whenever he tried to do 
things, they went wrong.  He felt intermittently jittery and 
jumpy.  His facial expressions were appropriate and sometimes 
showed disappointment at his inability to get a job and to 
support his wife.  He did not show any abnormal motor 
activity and there were no disorders of speech.  His memory 
was not impaired and he had no difficulty with retention or 
immediate recall.  He had an appropriate fund of general 
information.  There was no gross impairment of his judgment.  
His content and thought dwelt primarily on his military 
service.  The veteran claimed that he wanted to kill himself 
with the "PCP" during service, but he could not explain why 
other than to say that he did not like the military and he 
was determined to get out one way or another.  Almost 
immediately, he stated that he liked the infantry and liked 
shooting a gun.  He indicated that he tried to reenlist, but 
was told that he could not.  He stated that during service, 
he hit people with lead pipes and the butt of his gun when 
they made him angry.  Initially, during the interview, he 
related that he was hearing voices telling him that people 
were plotting against him, but later he spontaneously stated 
that he did not hear any voices, that was just his lifestyle 
and the way that he felt.  He described chronic frustration 
and minor events occurring rather frequently.  He stated that 
he got along better when he was by himself and there was not 
any noise.  He related that when people came around, he 
started to "space out."  Insofar as the examiner could 
determine, the veteran did not lose contact with reality when 
he spaces out, but gets angry and bored with people or with 
whatever was going on around him.  

The examiner stated that the veteran was competent.  The 
examiner opined that the veteran primarily had a personality 
disorder characterized by an inability to maintain 
significant interpersonal relationships, irritability, 
aggressiveness, impulsiveness, recklessness, an inability to 
sustain consistent work behavior with multiple job changes 
and more recently not being work-oriented at all.  The 
veteran seemed to resort to a lifestyle characterized by a 
pattern of unstable interpersonal relationships with shifts 
of attitude, manipulation, inappropriate anger, disturbance 
in self image and long-term goals, complaints and reports of 
affect instability characterized by some depression, 
irritability lasting only a short period of time, chronic 
feelings of boredom, and suicidal gestures.  The examiner 
stated that the veteran had a borderline personality 
disorder.  

In the April 1983 Board decision, the Board referred to the 
recent VA examination report which determined that the 
veteran primarily had a personality disorder.  The veteran 
was not service-connected for a personality disorder.  The 
veteran was service-connected for anxiety neurosis with 
depression.  The Board found that the manifestations 
attributable to the service-connected neurosis were not 
indicative of more than moderate social and industrial 
inadaptability under Diagnostic Code 9400.  At that time, 
Diagnostic Code 9400 provided a 10 percent rating where there 
was emotional tension or other evidence of anxiety productive 
of moderate social and industrial impairment.  A 30 percent 
rating was warranted for definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability to levels as to produce 
considerable industrial impairment.  

Accordingly, the Board concluded that the manifestations the 
veteran's anxiety reaction did not warrant a rating in excess 
of 10 percent.  38 U.S.C. § 355; 38 C.F.R. Part 4 and 
Diagnostic Code 9400.  


Analysis

In his motion for reconsideration and to have the April 1983 
revised on the basis of CUE, the veteran stated that the 
veteran's service medical records and post-service records 
were not properly reviewed or considered.  The veteran points 
to the various service and post-service medical records with 
regard to listed symptomatology and diagnoses.  

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: ( 1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).  

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 
(2001).  Section 20.1403 provides:  (a)  General.  Clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b)  Record to be reviewed. -- (1)  General.  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made. 

(2)  Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable. 

(d)  Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. 

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist. 

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated. 

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the decision at issue.  Such a determination must be based on 
the record and the law that existed at the time of that 
decision.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The Board notes that an analysis of the facts of the case and 
application of the relevant law leads to the conclusion that 
the Board's April 1983 decision was not clearly and 
unmistakably erroneous. 

As noted, an example what is not clearly and unmistakably 
erroneous is: evaluation of evidence, a disagreement as to 
how the facts were weighed or evaluated.  The Board's 
decision to deny entitlement to an evaluation in excess of 10 
percent for anxiety reaction was based on the evidence of 
record to include the service medical records, the post-
service medical records, and the veteran's contentions.  The 
Board specifically remanded this veteran's case for a VA 
psychiatric examination in order to resolve the current 
diagnosis or diagnoses of psychiatric impairment and to 
determine the current level thereof.  The record was replete 
with various diagnoses of psychiatric disorders.  The veteran 
was only service-connected for one psychiatric disorder.  The 
VA examination, which included a full review of the record, 
concluded that the veteran primarily had a personality 
disorder and the current manifestations thereof were 
identified.  It is clear that the Board found this 
examination to be the most probative evidence of record given 
the fact that the examiner examined the veteran and conducted 
a review of the record.  Although the veteran and his 
representative essentially argue that other evidence of 
record, i.e., the service medical records and other post-
service medical evidence, should have been afforded more 
probative weight, this type of disagreement by them does not 
constitute CUE.  

Rather, their argument comes within the parameters of the 
Board's evaluation of the evidence.  In addition, the 
determination that the more recent VA examination be afforded 
more probative weight in evaluating the veteran's current 
level of disability than prior medical records also comes 
within the parameters of the Board's evaluation of the 
evidence.  The Board determined that an evaluation in excess 
of 10 percent for service-connected anxiety reaction was not 
warranted.  The Board's decision to place the most probative 
weight on the more recent post-service VA examination is an 
evaluation of the evidence.  A disagreement as to how the 
facts were weighed and evaluated is not CUE.

In addition, any determination of the Board not to afford the 
veteran another VA examination or obtain other evidence would 
be a consideration of whether VA's duty to assist was 
fulfilled.  As noted, examples of situations that are not CUE 
include: VA's failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated.

The Board finds that the April 1983 Board decision which 
denied an evaluation in excess of 10 percent represented 
proper application of the facts then before the Board to the 
law then in existence.  The veteran and his representative 
have not alleged that the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  The basic argument advanced concerning 
CUE has to do with the weight given to the evidence at the 
time of the Board's April 1983 decision, specifically, 
affording probative weight to the most recent post-service VA 
examination.  As noted above, a disagreement with how the 
facts were weighed or evaluated does not constitute CUE.  38 
C.F.R. § 20.1403(d)(3). 

Accordingly, the Board concludes that the April 1983 decision 
in which the Board denied a rating in excess of 10 percent 
for anxiety reaction was not clearly and unmistakably 
erroneous.  


ORDER

The motion is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



